DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 19 July 2021 has been entered.
Claims 23 and 24 are new.  Claims 2-21, 23 and 24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 2 and new claim 24 are directed to a “method for imparting a color change to a consumable product, the method comprising combining a color indicator with the consumable product, wherein . . . a raw state of the consumable product is pink or red in color and a cooked state of the consumable product is tan or brown in color.”  
There is support in the published specification to claim wherein the consumable product is a meat replica wherein the color transitions from red to brown, from pink to white or tan, or from a translucent to opaque color during the cooking progression ([0295]).  There is also support in the published specification to claim that the color indicator colors a meat substitute product a red color before cooking to indicate a raw state and causes the meat substitute product to transition to a brown color during cooking progression and in other embodiment, the color indicator colors the meat substitute product a pink color before cooking to indicate a raw state and causes the meat substitute product to transition to a white or brown color during cooking progression ([0302]).  The published specification also discloses that the main determinant of the nutritional definition of the color of meat is the concentration of iron carrying proteins in the meat so in some embodiment, the consumable is a meat replica which comprises an iron-carrying protein (e.g., a heme-containing protein) (page 81/L27-page 82/L2).  There is not support to claim a method of imparting color change to any consumable product other than a meat substitute or meat replica.  
Newly added paragraph, to be inserted after [0126] of the published application, does not provide support for imparting a color change to any consumable.  Paragraph [0126], which proceeds the new paragraph, states that “[i]n some instance, the protein also serves to alter the meat substitute product can comprise a protein indicator that indicates cooking progression from a raw state to a cooked state.”  The new paragraph only serves to restate that the heme protein is, in some embodiments, used as an indicator that the consumable, i.e. meat substitute, is finished cooking. 
Moreover, there is no support to claim the raw state of any consumable would be pink or red in color when combined with a heme-containing protein.  For example, the addition of 0.01% to about 5% heme-containing protein to chocolate is unlikely to color the chocolate pink or red.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 2, 3-6, 8-15 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proulx et al. ("Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model", J. Agric. Food Chem., 54, 2006, pp. 1518-1522).
Regarding claims 2, 9-14 and 24, Proulx et al. disclose a tortilla (i.e. consumable product) comprising 50 ppm iron in the form of leghemoglobin from soy root nodules (i.e. about 2% leghemoglobin wherein the root nodule comprises about 2.5 mg iron/mg dry weight rood nodule) (p.1518-1519/Introduction and Materials and Methods).  
Given Proulx et al. disclose a consumable product comprising heme-containing protein in an amount presently claimed, it necessarily follows that the product would exhibit a pink or red color in an uncooked state and a substantially brown color during cooking.
While Proulx et al. disclose a heme-containing protein from plant (i.e. soybean root nodule), the terms “bacterial”, “algal”, “fungal” and “protozoan” are considered source indicators and do not necessarily distinguish the heme-containing protein.  Given, Proulx et al. disclose a tortilla fortified with iron using a heme-containing protein obtained from root nodule, it would have been obvious to one of ordinary skill in at the time of the present invention to have used heme-containing protein from any source in the tortilla of Proulx et al. for the purpose of fortifying the tortilla with iron.   
claim 3, Proulx et al. disclose all of the claim limitations as set forth above.  Proulx et al. also disclose wherein the tortilla comprises masa harina (i.e. tortilla flour, a starch and fiber – p. 1519/Materials and Methods/Tortilla Preparation).
Regarding claims 4-6, Proulx et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. disclose a consumable comprising starch and fiber, the limitations of claims 4-6 are satisfied.
Regarding claim 8, Proulx et al. disclose all of the claim limitations as set forth above.  While Proulx et al. disclose a composition comprising about 2% heme-containing protein, i.e. leghemoglobin, it would have been obvious to one of ordinary skill in the art at the time of the invention to have added any amount of heme-containing protein to obtain a desired iron fortification. 
Regarding clam 15, Proulx et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. disclose masa harina, i.e. corn flour, it necessarily follows that the flour would comprise protein from corn.
Response to Arguments
Applicants’ arguments filed 19 July 202 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 112, first paragraph-
	Applicants submit “the color transition can be, for example, from red to brown, from pink to whit or tan, or from a translucent to opaque colored during the cooking progression.  Thus, Applicants remark “while the indicator can mimic the color transition of a meat product, a method imparting color change is not limited to a meat substitute or meat replica.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759